Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered November 10, 2004. The judgment convicted defendant, upon a jury verdict, of sexual abuse in the first degree and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him upon a jury verdict of sexual abuse in the first degree (Penal Law § 130.65 [3]) and endangering the welfare of a child (§ 260.10 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see People v Peckham, 8 AD3d 1121 [2004], lv denied 3 NY3d 679 [2004]; People v Pope [appeal No. 1], 6 AD3d 1128 [2004], lv denied 3 NY3d 645 [2004]; People v Jackson, 4 AD3d 848, 849 [2004], Iv denied 2 NY3d 801 [2004]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Contrary to his further contention, defendant was not deprived of effective assistance of counsel. “[T]he evidence, the law, and the circumstances of [this] case, viewed in totality and as of the time of the representation, reveal that [defendant’s] attorney provided meaningful representation” (People v Baldi, 54 NY2d 137, 147 [1981]; see generally People v Henry, 95 NY2d 563, 565 [2000]). Present—Hurlbutt, J.P, Martoche, Smith, Fahey and Green, JJ.